EXHIBIT 10.2

 

AMENDED AND RESTATED
DISTRIBUTION REINVESTMENT PLAN

Behringer Harvard Opportunity REIT I, Inc.

Effective as of April 5, 2006

 

Behringer Harvard Opportunity REIT I, Inc., a Maryland corporation (the
“Company”), has adopted this amended and restated distribution reinvestment plan
(the “Plan”), administered by the Company or an unaffiliated third-party (the
“Administrator”), as agent for participants in the Plan (“Participants”), on the
terms and conditions set forth below.

 

1.             Election to Participate.  Any purchaser of shares of common stock
of the Company, par value $.0001 per share (the “Shares”), may become a
Participant by making a written election to participate on such purchaser’s
subscription agreement at the time of subscription for Shares.  Any stockholder
who has not previously elected to participate in the Plan, and subject to
Section 10(b) herein, any participant in any previous or subsequent publicly
offered limited partnership, real estate investment trust or other real estate
program sponsored by the Company or its affiliates, including but not limited to
Behringer Harvard REIT I, Behringer Harvard Short-Term Opportunity Fund I LP and
the Behringer Harvard Mid-Term Value Enhancement Fund I LP (“Affiliated
Programs”), may so elect at any time by completing and executing an
authorization form obtained from the Administrator or any other appropriate
documentation as may be required by the Administrator.  Participants generally
are required to have the full amount of their cash distributions (other than
“Designated Special Distributions” as defined below) with respect to all Shares
or shares of stock or units of limited partnership interest of an Affiliated
Program (collectively “Securities”) owned by them reinvested pursuant to the
Plan.  However, the Administrator shall have the sole discretion, upon the
request of a Participant, to accommodate a Participant’s request for less than
all of the Participant’s Securities to be subject to participation in the Plan.

 

2.             Distribution Reinvestment Plan.  The Administrator will receive
all cash distributions (other than “Designated Special Distributions” as defined
below) paid by the Company or an Affiliated Program with respect to Securities
of Participants (collectively, the “Distributions”).  Participation will
commence with the next Distribution payable after receipt of the Participant’s
election pursuant to Paragraph 1 hereof, provided it is received at least ten
days prior to the last day of the month to which such Distribution relates. 
Subject to the preceding sentence, regardless of the date of such election, a
holder of Securities will become a Participant in the Plan effective on the
first day of the month following such election, and the election will apply to
all Distributions attributable to such month and to all months thereafter.  As
used in this Plan, the term “Designated Special Distributions” shall mean those
cash or other distributions designated as Designated Special Distributions by
the Board of the Company or board or general partner of an Affiliated Program,
as applicable.

 

3.             General Terms of Plan Investments.  The Administrator will apply
all Distributions subject to this Plan, as follows:

 

(a)           Prior to the termination of the Company’s initial public offering
of the Shares reserved for issuance under the Plan pursuant to the Company’s
prospectus dated September 20, 2005, as thereafter amended or supplemented (the
“Initial Offering”), the Administrator will invest Distributions in Shares at a
price of $9.50 per Share regardless of the price per Security paid by the
Participant for the Securities in respect of which the Distributions are paid.

 

(b)           After termination of the Initial Offering, the Administrator will
invest Distributions in Shares that may (but are not required to) be supplied
from either (i) Shares registered with the Securities and Exchange Commission
(the “Commission”) pursuant to an effective registration statement for Shares
for use in the Plan (a “Future Registration”) or (ii) Shares purchased by the
Administrator for the Plan in a secondary market (if available) or on a national
stock exchange or the Nasdaq National Market System (if listed) (collectively,
the “Secondary Market”) and registered with the Commission for resale pursuant
to the Plan.  Shares purchased on the Secondary Market as set forth in
(ii) above will be purchased at the then-prevailing market price, and the
average price paid by the Administrator for all such purchases for a single
Distribution will be utilized for purposes of determining the purchase price for
Shares purchased under the Plan on such investment date; however, in no event
will the purchase

 

--------------------------------------------------------------------------------


 

price for Shares purchased under the Plan be less than 95% of the market price
for Shares on the investment date.  Shares acquired by the Administrator on the
Secondary Market or registered in a Future Registration for use in the Plan may
be at prices lower or higher than the per Share price that will be paid for the
Shares purchased for the Plan pursuant to the Initial Offering and any
subsequent offering.  If the Administrator acquires Shares in the Secondary
Market for use in the Plan, the Administrator shall use reasonable efforts to
acquire Shares for use in the Plan at the lowest price then reasonably
available.  However, the Administrator does not in any respect guaranty or
warrant that the Shares so acquired and purchased by the Participants in the
Plan will be at the lowest possible price.  Further, irrespective of the
Administrator’s ability to acquire Shares in the Secondary Market or the
Company’s ability to complete a Future Registration for shares to be used in the
Plan, neither the Administrator nor the Company is in any way obligated to do
either.

 

(c)           If a Participant designates in writing that such Participant’s
broker who made the initial sale of Securities to the Participant shall receive
commissions for purchases under the Plan, then such broker shall be paid a
selling commission not to exceed 1% of value of the Shares purchased under the
Plan (reduced commission rates will apply as set forth in paragraph (a) above). 
No dealer manager fee will be paid for Shares purchased pursuant to the Plan. 
Each Participant is permitted to identify, change or eliminate the name of his
account executive at a participating broker-dealer with respect to Shares
purchased pursuant to the Plan.  In the event that no account executive is
identified, or in the event that the account executive is not employed by a
broker-dealer having a valid selling agreement with the dealer manager, no
selling commission will be paid with respect to such purchases.  If no such
broker is designated, or if the Participant designates only a portion of the
selling commission to be paid to the Participant’s broker, the amount that would
have been paid as a selling commission will be retained and used by the Company.

 

(d)           For each Participant, the Administrator will maintain an account
which shall reflect for each month the Distributions received by the
Administrator on behalf of such Participant.  A Participant’s account shall be
reduced as purchases of Shares are made on behalf of such Participant.

 

(e)           Distributions shall be invested in Shares by the Administrator
promptly following the payment date with respect to such Distributions to the
extent Shares are available for purchase under the Plan.  If sufficient Shares
are not available, any such funds that have not been invested in Shares within
30 days after receipt by the Administrator will be distributed to the
Participants.  Any interest earned on such accounts will be paid to the Company
and is and will become the property of the Company.

 

(f)            Fractional Shares, computed to four decimal places, shall be
purchased for each Participant account, if applicable.  The ownership of the
Shares shall be reflected on the books of the Company or its transfer agent.

 

4.             Distribution of Funds.  In making purchases for Participants’
accounts, the Administrator may commingle Distributions attributable to
Securities owned by Participants and any additional payments received from
Participants pursuant to the Company’s automatic payment plan.

 

5.             Absence of Liability.  Neither the Company nor the Administrator
shall have any responsibility or liability as to the value of the Shares, any
change in the value of the Shares acquired for the Participant’s account, or the
rate of return earned on, or the value of, the interest-bearing accounts in
which Distributions are invested.  Neither the Company nor the Administrator
shall be liable for any act done in good faith, or for any good faith omission
to act, including, without limitation, any claims of liability (a) arising out
of the failure to terminate a Participant’s participation in the Plan upon such
Participant’s death prior to receipt of notice in writing of such death and the
expiration of 15 days from the date of receipt of such notice and (b) with
respect to the time and the prices at which Shares are purchased for a
Participant.

 

2

--------------------------------------------------------------------------------


 

6.             Suitability.

 

(a)           Each Participant shall notify the Administrator in the event that,
at any time during his participation in the Plan, there is any material change
in the Participant’s financial condition or inaccuracy of any representation
under the Subscription Agreement for the Participant’s initial purchase of
Securities.

 

(b)           For purposes of this Paragraph 6, a material change shall include
any anticipated or actual decrease in net worth or annual gross income or any
other change in circumstances that would cause the Participant to fail to meet
the suitability standards set forth in the Company’s prospectus for the
Participant’s initial purchase of Securities.

 

7.             Reports to Participants.  Within 60 days after the end of each
fiscal quarter, the Administrator will mail to each Participant a statement of
account describing, as to such Participant, the Distributions received during
the quarter, the number of Shares purchased during the quarter, the per Share
purchase price for such Shares, and the total Shares purchased on behalf of the
Participant pursuant to the Plan.  Each statement shall also advise the
Participant that, in accordance with Paragraph 6(a) hereof, the Participant is
required to notify the Administrator in the event that there is any material
change in the Participant’s financial condition or if any representation made by
the Participant under the subscription agreement for the Participant’s initial
purchase of Securities becomes inaccurate.  Tax information regarding a
Participant’s participation in the Plan will be sent to each Participant by the
Company or the Administrator at least annually.

 

8.             No Drawing.  No Participant shall have any right to draw checks
or drafts against the Participant’s account or give instructions to the Company
or the Administrator except as expressly provided herein.

 

9.             Taxes.  Taxable Participants may incur a tax liability for
Company Distributions even though they have elected not to receive their
Distributions in cash but rather to have their Distributions held in their
account under the Plan.

 

10.           Reinvestment in Subsequent Programs.  (a)  After the termination
of the Initial Offering, the Company may determine, in its sole discretion, to
cause the Administrator to provide to each Participant notice of the opportunity
to have some or all of such Participant’s Distributions (at the discretion of
the Administrator and, if applicable, the Participant) invested through the Plan
in any publicly offered limited partnership, real estate investment trust or
other real estate program sponsored by the Company or an Affiliated Program (a
“Subsequent Program”).  If the Company makes such an election, Participants may
invest Distributions in equity securities issued by such Subsequent Program
through the Plan only if the following conditions are satisfied:

 

(i)            prior to the time of such reinvestment, the Participant has
received the final prospectus and any supplements thereto offering interests in
the Subsequent Program and such prospectus allows investment pursuant to a
distribution reinvestment plan;

 

(ii)           a registration statement covering the interests in the Subsequent
Program has been declared effective under the Securities Act of 1933, as
amended;

 

(iii)          the offering and sale of such interests are qualified for sale
under the applicable state securities laws;

 

(iv)          the Participant executes the subscription agreement included with
the prospectus for the Subsequent Program; and

 

(v)           the Participant qualifies under applicable investor suitability
standards as contained in the prospectus for the Subsequent Program.

 

(b)           The Company may determine, in its sole discretion, to cause the
Administrator to allow one or more participants of other publicly offered
limited partnership, real estate investment trust or other real estate program
sponsored by the Company or an Affiliated Program (a “Prior Program”) to become
a “Participant.”  If the

 

3

--------------------------------------------------------------------------------


 

Company makes such an election, such Participants may invest distributions
received from the Prior Program in Shares through this Plan, if the following
conditions are satisfied:

 

(i)            Prior to the time of such reinvestment, such Participant has
received the final prospectus and supplements thereto offering the Shares;

 

(ii)           A registration statement covering the Shares has been declared
effective under the Securities Act of 1933, as amended;

 

(iii)          The offering and sale of the Shares are qualified for sale under
the applicable state securities laws;

 

(iv)          The Participant executes the subscription agreement included with
the Company’s prospectus; and

 

(v)           The participant qualifies under applicable investor suitability
standards as contained in the Company’s prospectus.

 

11.           Termination.

 

(a)           A Participant may terminate or modify his participation in the
Plan at any time by written notice to the Administrator.  To be effective for
any Distribution, such notice must be received by the Administrator at least ten
days prior to the last day of the month to which such Distribution relates.

 

(b)           Prior to the listing of the Shares on a national stock exchange or
inclusion of the Shares for quotation on the Nasdaq National Market System, a
Participant’s transfer of Shares will terminate participation in the Plan with
respect to such transferred Shares as of the first day of the quarter in which
such transfer is effective, unless the transferee of such Shares in connection
with such transfer demonstrates to the Administrator that such transferee meets
the requirements for participation hereunder and affirmatively elects
participation by delivering an executed authorization form or other instrument
required by the Administrator.

 

(c)           The Administrator may terminate a Participant’s individual
participation in the Plan, and the Company may terminate the Plan itself, at any
time by ten days’ prior written notice to a Participant, or to all Participants,
as the case may be.

 

(d)           After termination of the Plan or termination of a Participant’s
participation in the Plan, the Administrator will send to each Participant (i) a
statement of account in accordance with Paragraph 7 hereof, and (ii) a check for
the amount of any Distributions in the Participant’s account that have not been
invested in Shares.  Any future Distributions with respect to such former
Participant’s Shares made after the effective date of the termination of the
Participant’s participation in the Plan will be sent directly to the former
Participant or to such other party as the Participant has designated pursuant to
an authorization form or other documentation satisfactory to the Administrator.

 

12.           State Regulatory Restrictions.  The Administrator is authorized to
deny participation in the Plan to residents of any state which imposes
restrictions on participation in the Plan that conflict with the general terms
and provisions of this Plan, including, without limitation, any general
prohibition on the payment of broker-dealer commissions or dealer manager fees
for purchases under the Plan.

 

13.           Notice.  Any notice or other communication required or permitted
to be given by any provision of this Plan shall be in writing and, if to the
Administrator, addressed to Investor Services Department, 15601 Dallas Parkway,
Suite 600, Addison, Texas 75001, or such other address as may be specified by
the Administrator by written notice to all Participants.  Notices to a
Participant may be given by letter addressed to the Participant at the
Participant’s last address of record with the Administrator.  Each Participant
shall notify the Administrator promptly in writing of any change of address.

 

4

--------------------------------------------------------------------------------


 

14.           Amendment.  The terms and conditions of this Plan may be amended
or supplemented by the Company at any time, including but not limited to an
amendment to the Plan to substitute a new Administrator to act as agent for the
Participants, by mailing an appropriate notice to each Participant at least 30
days prior to the effective date of the amendment or supplement.  Such amendment
or supplement shall be deemed conclusively accepted by each Participant except
those Participants from whom the Administrator receives written notice of
termination prior to the effective date thereof.

 

15.           Governing Law.  THIS PLAN AND PARTICIPANT’S ELECTION TO
PARTICIPATE IN THE PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF MARYLAND.

 

16.           Participation by Limited Partners of Behringer Harvard Opportunity
OP I, LP.  For purposes of this Plan, “stockholders” shall be deemed to include
limited partners of Behringer Harvard Opportunity OP I, LP (the “Partnership”),
“Participants” shall be deemed to include limited partners of the Partnership
that elect to participate in the Plan, and “Distribution,” when used with
respect to a limited partner of the Partnership, shall mean cash distributions
on limited partnership interests held by such limited partner.

 

5

--------------------------------------------------------------------------------